
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.15


Summary of Director Compensation

        We pay our non-employee directors, who consist of all our directors
other than our chief executive officer, an annual fee of $75,000 for their
services as directors. We pay an annual fee of $20,000 to the chair of the
compensation committee, $10,000 to the chairs of the executive committee and the
nominating and corporate governance committee, and $5,000 to each non-employee
director who serves as a member, but not the chair, of any committee for service
on each committee above one. We currently pay an annual fee of $40,000 to the
chair of our audit committee, which will be reduced to an annual fee of $25,000
starting on June 15, 2009. Our chairman also also receives an annual fee of
$125,000, as well as office space, support services, and healthcare benefits for
his services as chairman of our board. Directors who are employees do not
receive separate fees for their services as directors. All of the payments
described in this paragraph are made in cash.

        Under the terms of our 2006 equity incentive plan, each director who is
not employed by, and does not provide independent contractor services as a
consultant or advisor to, us or our subsidiaries receives automatic restricted
stock awards. We refer to these directors as our "outside directors." Currently,
our outside directors are Basil L. Anderson, William F. Concannon, Ronald T.
Maheu, Rowland T. Moriarty, Nancy L. Rose and William T. Schleyer. Each outside
director who is re-elected as one of our directors or whose term continues after
the annual meeting will, on the date of the annual meeting, receive a restricted
stock award, vesting in four equal annual installments beginning on the first
anniversary of the date of grant, valued at $75,000, based on the closing price
of our common stock as of that date. Each person who is first elected an outside
director at the annual meeting will receive, on the date of his or her election,
a restricted stock award, vesting in four equal annual installments beginning on
the first anniversary of the date of grant, in an amount to be determined by our
board of directors.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.15

